Citation Nr: 0316774	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.


REMAND

In October 2002, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of VA 
treatment records received in January and March 2003, private 
medical records received in April 2003, and a May 2003 VA 
examination report.  The record reflects that the veteran has 
not yet had the opportunity to review the additions to the 
record pursuant to 38 C.F.R. § 20.903(b) (2002). 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and he 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, as will be 
discussed below, further notification in accordance with 
38 U.S.C.A. § 5103 (West 2002) is required.  Thus, the Board 
will remand this case to the RO.  

In the veteran's case, there are missing VA treatment records 
which should be associated with the claims file.  The 
veteran, in a February 2003 statement, indicated that he had 
received treatment from the VA Medical Center (VAMC) in 
Saginaw, Michigan.  An undated notation on the February 2003 
statement indicates that the veteran had received treatment 
from the Saginaw VAMC since 1999.  In March 2003, the veteran 
reported to his private physician that he had been seeing a 
physician at the Saginaw VAMC.  Review of the claims file 
indicates that the most recent treatment record from the 
Saginaw VAMC is dated in November 2001, which suggests that 
there are more recent treatment records that should be 
obtained from the Saginaw VAMC.  In addition, the Board notes 
that VA medical records dated as recently as April and May 
2001 indicate that the veteran had been receiving treatment 
at the VAMC in Ann Arbor, Michigan for arthritis and for a 
skin disability.  Review of the claims file suggests that the 
only treatment records from the Ann Arbor VAMC of record are 
dated from August to October 2000.  Therefore, it appears 
that there are pertinent outstanding treatment records which 
should be obtained from the Ann Arbor VAMC as well.  As for 
VA's obligation to secure the aforementioned records, it 
should be pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, further development by the RO 
is required.  See Bell, supra.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the veteran's case, although a May 2000 RO rating decision 
denied the veteran's claim as not well grounded, the RO re-
adjudicated the veteran's claim in May 2001 pursuant to the 
VCAA.  See VCAA, supra (in the case of a claim for benefits 
that was denied as not well grounded and that became final 
during the period beginning on July 14, 1999 and ending on 
the date of the enactment of the VCAA , the Secretary of 
Veterans Affairs shall, upon the request of the claimant or 
on the Secretary's own motion, order the claim re-adjudicated 
as if the denial or dismissal had not been made); see also 
VAOPGCPREC 03-01 (January 22, 2001).  Nevertheless, it does 
not appear that the RO has provided the veteran with the 
specific notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  Therefore, upon remand, the Board finds that the 
RO should make clear notification under 38 U.S.C.A. § 5103(a) 
as to the remanded issue.  In re-adjudicating this case, the 
RO should ensure that all notification and development 
actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
and he should be advised of the one-year 
period for response set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for residuals of a cold injury to the 
hands.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
including all pertinent treatment records 
from the Saginaw, Michigan VAMC dated 
from 2001 to the present.  All pertinent 
treatment records from the Ann Arbor, 
Michigan VAMC should also be obtained.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond. (The 
RO should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) expires before returning the 
case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

